DETAILED ACTION
	This communication is responsive to Amendment, filed 10/28/2021. 
Claims 1-33 are pending in this application. In the Amendment, claims 1 and 9-10 have been amended. This action is made Final.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9-15, 20-24, 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10/410,035 in view of Schechter et al. (“Schechter”, Pub. No. US 2013/0160110), and Kim (Pub. No. US 2010/0225607), and Kumar et al. (“Kumar”, Pub. No. US 2009/0146779). Although the claims at issue are not identical, they are not patentable distinct from each other because ‘035 teaches all the limitations except for the limitations of concurrently displaying an 2indication of the respective feature and an indication that authentication is required to access the respective feature; wherein the indication of the respective feature and the indication that authentication is required to access the respective feature are displayed without displaying an authentication user interface; and wherein content from the application associated with the respective feature is displayed in a location occupied by the indication of the respective feature and the indication that authentication is required to access the respective feature, and displaying a passcode entry interface, wherein the passcode entry interface was not displayed prior to detecting the first set of biometric information; and disabling detection of biometric information using the biometric .

Claims 5-6, 16-17, and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10/410,035 in view of Schechter et al. (“Schechter”, Pub. No. US 2013/0160110), Kim (Pub. No. US 2010/0225607), Kumar et al. (“Kumar”, Pub. No. US 2009/0146779) and Bandyopadhyay et al. (“Bandyopadhyay”, Pub. No. US 2012/0009896). 
‘035 in view of Schechter and Kim does not specifically teach the limitations of claims 5-6, 16-17, and 25-26. However, Bandyopadhyay teaches the limitations (see [0071]; [0072]; [0101]; [0108]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Bandyopadhyay in the invention of  the modified ‘035 in view of Schter in order to provide access to functionalities of electronic device during locked mode and unlocked mode.

s 7, 18 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10/410,035 in view of Schechter et al. (“Schechter”, Pub. No. US 2013/0160110), Kim (Pub. No. US 2010/0225607), Kumar et al. (“Kumar”, Pub. No. US 2009/0146779)and Muschetto (Pub. No. US 2003/0160815).
‘035 in view of Schechter and Kim does not specifically teach the limitations of claims 7, 18 and 27. However, Muschetto teaches the limitations (see figs. 2 and 7; [0060]; [0062]; [0104]; [0105]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Muschetto in the invention of the modified ‘035 in view of Schechter in order to provide the user with a GUI containing a panel along each of its edges within an device’s display. Thus, this would allow the user to quickly access information content and/or configuration management from each panel. 

Claims 8, 19 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10/410,035 in view of Schechter et al. (“Schechter”, Pub. No. US 2013/0160110), Kim (Pub. No. US 2010/0225607), Kumar et al. (“Kumar”, Pub. No. US 2009/0146779), and Hackborn et al. (“Hackborn” Pub. No. US 2011/0119610).
‘035 in view of Schechter and Kim does not specifically teach the limitations of claims 8, 19 and 28. However, hackborn teaches the limitations (see, [0008]; [0009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Hackborn in the invention of the modified ‘035 in view of Schechter in order to provide the user with overlapping of GUI layers and to allow the user interactions with GUI layers and generating information the reflects the user interactions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9-12, 16-17, 20-21, 25-26, and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay et al. (“Bandyopadhyay”, Pub. No. US 2012/0009896),   Tsuda (Pub. No. US 2010/0265204), Schechter et al. (“Schechter”, Pub. No. US 2013/0160110), Kim (Pub. No. US 2010/0225607, and Kumar et al. (“Kumar”, Pub. No. US 2009/0146779).
Per claim 1, Bandyopadhyay teaches an electronic device, comprising:
a display, one or more processors, and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
while the device is in a locked mode in which access to a respective set of features of the electronic device is locked: displaying a first user interface on the display (figs. 2A; [0063]); and
detecting a first input, in response to detecting the first input, displaying a user interface for an application on the display, wherein the application is in a limited-access mode in which access to a respective feature from the application is restricted in accordance with restriction criteria ([0010]; [0043]; [0084]; [0085]; [0097]; [0114]; [0015] ); and

in accordance with a determination that the first set of authentication information is one of one or more enrolled sets of authentication information that are enrolled with the device: providing access to the respective feature in a full-access mode in which access to the respective feature is not restricted in accordance with the restriction criteria, and transitioning the device from the locked mode to an unlocked mode in which the respective set of features of the electronic device is unlocked (figs. 7-8; [0010]; [0043];[0079]; [0087]; [0102]; [0103]; [0104]; [0108]); and	
in accordance with a determination that the first set of biometric information is not one of the one or more enrolled sets of authenticaion information, maintaining the application in the limited-access mode and maintaining the device in the locked mode (figs. 7-8; [0010]; [0043]; [0084]; [0085]; [0097]; [0104]; [0114]; [0015]). 	Although Bandyopadhyay teaches authenticating the user for full-access to set of functions in an unlocked mode as described above, Bandyopadhyay does not teach authenticating the user by detecting a first set of biometric information using a biometric sensor in accordance with a determination that the first set of biometric information is one of one or more enrolled sets of biometric information that are enrolled with the device. However Tsuda teaches authenticating the user based on biometric input from the user to allow or prevent the user from accessing respective functions of an electronic device (0009]; [0035]; [0041]; [0069]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Tsuda in the invention of 
	Although Bandyopadhyay teaches providing an indicator a device is in in a lock mode (fig. 2A, indicator 236; fig. 3A, indicator 320; fig. 4B, indicator 480), the modified Bandyopadhyay does not specifically teach concurrently displaying an 2indication of the respective feature and an indication that authentication is required to access the respective feature.
	However, Schechter teaches concurrently displaying an 2indication of the respective feature and an indication that authentication is required to access the respective feature (fig. 7, steps 710-714; [0019]; [0064]; [0075]; [0078]; fig 1 shows indication 102 and 2210, 116 and 122 to inform the user authentication is required to fully unlock the device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Schechter in the invention of the modified Bandyopadhyay in order to provide the user with a friendly graphical user interface to inform the user that a device is under a locked mode and authentication is require to unlock the device.
	The modified Bandyopadhyay does not specifically teach displaying a passcode entry interface, wherein the passcode entry interface was not displayed prior to detecting the first set of biometric information. However, Kim teaches displaying a passcode entry interface, wherein the passcode entry interface was not displayed prior to detecting the first set of biometric information ([0128]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Kim in the invention of the modified Bandyopadhyay in order to provide the user with security management 
	The modified Bandyopadhyay does not specifically teach disabling detection of biometric information using the biometric sensor. However, Kumar teaches disabling detection of biometric information using the biometric sensor ([0022].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Kim in the invention of the modified Bandyopadhyay in order to save processing power and/or to avoid unnecessary scanning of user fingerprints when fingerprint authentication fails for a given number of times.
Per claim 5, the modified Bandyopadhyay teaches the electronic device of claim 1, wherein: the user interface for the application is a settings-management interface that is associated with a plurality of device settings, in the limited-access mode, the device prevents at least one respective setting from being changed, and in the full-access mode, the respective setting is enabled to be changed (Bandyopadhyay, [0010]; [0051]; [0071]; [0072]; [0075]; [0076]; [0108]). 
Per claim 6, the modified Bandyopadhyay teaches the electronic device of claim 1, wherein: the user interface for the application is a camera playback interface for viewing images taken by a camera of the device; in the limited-access mode the device prevents one or more previously captured images from being viewed in the camera playback interface; and in the full-access mode, the one or more previously captured images are enabled to be viewed in the camera playback interface (Bandyopadhyay, [0071]; [0072]; [0101]; [0108]). 
Claims 9-10 individually is rejected under the same rationale as claim 1.

Per claim 12, the modified BAndyopadhyay teaches the electronic device of claim 1, wherein content from the application associated with the respective feature is displayed in a location occupied by the indication of the respective feature and the indication that authentication is required to access the respective feature (Schecheter, at figs 1 and 7, steps 710-714; [0019]; [0064]; [0075]; [0078]).
Claims 16 and 17 are rejected under the same rationale as claims 5 and 6 respectively.
Claims 20 and 21 are rejected under the same rationale as claims 11 and 12 respectively.
Claims 25 and 26 are rejected under the same rationale as claims 5 and 6 respectively.
Claims 29 and 30 are rejected under the same rationale as claims 11 and 12 respectively.
Per claims 31, the modified Banyopadhyay teaches the electronic device of claim 1, the one or more programs further including instructions for: after receiving the request to access the respective feature: receiving, via the passcode entry interface, a passcode; in accordance with a determination that the passcode matches a previously established passcode: providing access to the respective feature in a full-access mode in which access to the respective feature is not restricted in accordance with the restriction criteria; and transitioning the device from the locked mode to an unlocked mode in which the respective set of features of the electronic device is unlocked (Banyopadhyay, [0053]; [0103]; [0104]).
Claims 32 and 33 are rejected under the same rationale as claim 31.
Claims 2, 4, 13, 15, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay et al. (“Bandyopadhyay”, Pub. No. US 2012/0009896), Tsuda (Pub. No. US 2010/0265204), Schechter et al. (“Schechter”, Pub. No. US 2013/0160110), Kim (Pub. No. US 2010/0225607), Kumar et al. (“Kumar”, Pub. No. US 2009/0146779) and Kanda et al. (“Kanda”, Pub. No. US 2013/0102281).
	Per claim 2, the modified Bandyopadhyay teaches the electronic device of claim 1, but does not teach the user interface for the application is a notification interface that is associated with a plurality of notifications; in the limited-access mode, respective information contained in one or more of the notifications is not accessible; and in the full-access mode, the respective information is accessible. 
However, Kanda teaches the user interface for the application is a notification interface that is associated with a plurality of notifications; in the limited-access mode, respective information contained in one or more of the notifications is not accessible; and in the full-access mode, the respective information is accessible (figs. 10, 12; [0068]; [0076]; [0077]; [0093]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Kanda in the invention of the modified Bandyopadhyay in order to provide the user with alerts of incoming communications during a locked mode.
Per claim 4, the modified Bandyopadhyay teaches the electronic device of claim 2, wherein: the respective information that is not accessible in the limited-access mode includes information from a predetermined section of the notification interface; in the limited-access mode, the notification interface omits the predetermined section; and in the full-access mode, the 
Claims 13 and 15 are rejected under the same rationale as claims 2 and 4 respectively.
Claims 22 and 24 are rejected under the same rationale as claims 2 and 4 respectively.

Claims 3, 14, and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay et al. (“Bandyopadhyay”, Pub. No. US 2012/0009896), Tsuda (Pub. No. US 2010/0265204), Schechter et al. (“Schechter”, Pub. No. US 2013/0160110), Kim (Pub. No. US 2010/0225607), Kumar et al. (“Kumar”, Pub. No. US 2009/0146779), Kanda et al. (“Kanda”, Pub. No. US 2013/0102281, and Cottrille (Pub. No. US 2009/0164878).
Per claim 3, the modified Bandyopadhyay teaches the electronic device of claim 2, including one or more notification as described above, but does not teach wherein the respective information that is not accessible in the limited-access mode includes redacted information; in the limited-access mode, a representation of a respective notification includes a first portion and a second portion where the first portion is unredacted and the second portion is redacted; and in the full-access mode, the representation of the respective notification includes the first portion and the second portion where the first portion and the second portion are unredacted. 
However, Cottrille teaches the respective information that is not accessible in the limited-access mode includes redacted information; in the limited-access mode, a representation of a respective notification includes a first portion and a second portion where the first portion is unredacted and the second portion is redacted; and in the full-access mode, the representation of the respective notification includes the first portion and the second portion where the first portion and the second portion are unredacted (figs. 2 and 3; [0033]; [0038]; [0040]; and [0043]). 
Claim 14 is rejected under the same rationale as claim 3.
Claim 23 is rejected under the same rationale as claim 3.
Claime 7, 18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay et al. (“Bandyopadhyay”, Pub. No. US 2012/0009896), Tsuda (Pub. No. US 2010/0265204), Schechter et al. (“Schechter”, Pub. No. US 2013/0160110), Kim (Pub. No. US 2010/0225607), Kumar et al. (“Kumar”, Pub. No. US 2009/0146779) and Muschetto (Pub. No. US 2003/0160815)
Per claim 7, the modifieid  The electronic device of claim 1, wherein the user interface for the application is a user interface selected in accordance with the first input, and the one or more programs further including instructions for, in response to detecting the first input: in accordance with a determination that the first input starts from a first edge of the device, the user interface for the application is a notification interface; and in accordance with a determination that the first input starts from a second edge of the device that is different from the first edge of the device, the user interface for the application is a settings-management interface. 
However, Muschetto teaches the user interface for the application is a user interface selected in accordance with the first input, and the one or more programs further including instructions for, in response to detecting the first input: in accordance with a determination that the first input starts from a first edge of the device, the user interface for the application is a notification interface (fig. 2 and 3; [0060]; [0062]; [0063]; [0091]); and in accordance with a 
Claim 18 is rejected under the same rationale as claim 7.
Claim 27 is rejected under the same rationale as claim 7

Claims 8, 19, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay et al. (“Bandyopadhyay”, Pub. No. US 2012/0009896), Tsuda (Pub. No. US 2010/0265204), Schechter et al. (“Schechter”, Pub. No. US 2013/0160110), Kim (Pub. No. US 2010/0225607), Kumar et al. (“Kumar”, Pub. No. US 2009/0146779), and Hackborn et al. (“Hackborn” Pub. No. US 2011/0119610).
Per claim 8, the modified Bandyopadhyay teaches the electronic device of claim 1, including the determination that the first set of biometric information is one of the one or more enrolled sets of biometric information that are enrolled with the device and the first user interface for the locked mode of the device transitioning to a user interface for the unlocked mode of the device as described above, but does not teach  the user interface for the application is translucent, and the user interface for the application is displayed on top of the first user interface, and the one or more programs further including instructions for: in accordance with the determination 
However, Hackborn teaches the user interface for the application is translucent, and the user interface for the application is displayed on top of the first user interface, and the one or more programs further including instructions for: in accordance with the determination that the first set of biometric information is one of the one or more enrolled sets of biometric information that are enrolled with the device, displaying an animation, below the translucent user interface for the application, of the first user interface for the locked mode of the device transitioning to a user interface for the unlocked mode of the device ([0008]; [0009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Hackborn in the invention of the modified Bandyopadhyay in order to provide the user with overlapping of GUI layers and to allow the user interactions with GUI layers and generating information the reflects the user interactions.
Claim 19 is rejected under the same rationale as claim 8.
Claim 28 is rejected under the same rationale as claim 8.

Response to Arguments
Applicant’s arguments with respect to the amendment have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175